EXHIBIT 10.29

December 22, 2015

Citizens Asset Finance, Inc.

71 South Wacker Drive, 29th Floor

Mailstop IH2935

Chicago, Illinois 60606

Attention: John Pors

Re:Request for Consent to Modify Certain Deadlines and Sale Amounts under 2015

Restructuring Plan

Dear Mr. Pors:

I am writing in connection with that certain Limited Waiver Agreement, dated
November 13, 2015 (the "Waiver Agreement"), among Citizens Asset Finance, Inc.,
f/k/a RBS Asset Finance, Inc., as Lender ("Citizens"), LCI Shipholdings, Inc.,
as "Borrower," and International Shipholding Corporation, as "Guarantor" (the
"Company"). The Waiver Agreement is a "Loan Document" related to that certain
Loan Agreement, dated as of August 25, 2014 (as amended, the "Loan Agreement"),
among Citizens, Borrower and Guarantor. Capitalized terms used in this letter
have the meanings assigned in the Waiver Agreement.

Under Section 4 of the Waiver Agreement, Citizens consented to certain asset
sales and other transactions described on Schedule A to the Waiver Agreement
provided that (a) those transactions are made in connection with the 2015
Restructuring Plan, and (b) those transactions are consummated on or prior to
the applicable deadlines, if any, set forth in Schedule A. Among other
transactions involved in the 2015 Restructuring Plan, Section 2 of Schedule A
addressed the proposed sale of the vessels PEGGY PALMER and NAIDA RAMIL. Section
3 of Schedule A addressed the sale of all assets and properties of Frascati
Shops, Inc. and Tower, LLC (collectively, "FSI"), and Section 4 of Schedule A
addressed the sale, assignment, early termination or other disposition by
Waterman Steamship Corporation ("Waterman") of its three bareboat charter
agreements with Intermarine, LLC (the "Intermarine  Contracts"). Each of the
referenced Sections of Schedule A required that the transaction addressed in
that provision be consummated by specific deadlines and for a consideration of
not less than specified Net Cash Proceeds. As previously advised, we are
requesting the consent of Citizens to the extension of the stipulated deadlines
and to the modification of the consideration that is to be paid with respect to
each of the transactions approved under Sections 2, 3 and 4 of Schedule A to the
Waiver Agreement.

Section 2 of Schedule A currently requires that the vessels PEGGY PALMER and
NAIDA RAMIL be sold by December 22, 2015 for aggregate Net Cash Proceeds of at
least $1,800,000. Borrower and the Company request that this Section be modified
(a) to extend the deadline for the sale of the PEGGY PALMER to December 29, 2015
and to reduce the required consideration for the sale to Net Cash Proceeds of
not less than $160,000, and (b) to extend the deadline for the sale of the NAIDA
RAMIL to January 15, 2016 and to reduce the required consideration for the sale
to Net Cash Proceeds of not less than $485,000. If Citizens consents to this
change, Section 2 of Schedule A would be revised to read, in its entirety, as
follows:

2.The arms'-length sale of the vessels PEGGY PALMER and NAIDA

RAMIL, with the sale of the PEGGY PALMER to occur no later than December 29,
2015 for Net Cash Proceeds of not less than $160,000, and with the sale of the
NAIDA

 

--------------------------------------------------------------------------------

 

Citizens Asset Finance, Inc. December 22, 2015

Page 2

RAMIL to occur no later than January 15, 2016 for Net Cash Proceeds of not less
than $485,000. All Net Cash Proceeds of such sales may be paid directly to the
Collateral Agent and applied to prepay Term Loan A under the Senior Credit
Agreement ("SCA  Term Loan A") in inverse order of maturities.

Section 3 of Schedule A currently requires all assets and properties of FSI to
have been sold by December 22, 2015 for aggregate Net Cash Proceeds of not less
than $4,500,000. Borrower and the Company request that this Section be modified
to extend the deadline for the sale of the assets and properties of FSI to
January 25, 2016 and to reduce the required aggregate consideration to
$3,700,000. If Citizens consents to this change, Section 3 of Schedule A would
be revised to read, in its entirety, as follows:

3. The arms'-length sale of all assets and properties of Frascati Shops, Inc.
and Tower, LLC (collectively, "FSI"), such sales to occur no later than January
25, 2016, and with respect to which (a) the Net Cash Proceeds of such sales
shall not be less than $3,700,000 in the aggregate, and (b) all such Net Cash
Proceeds of such sales may be paid directly to the Collateral Agent and applied
to prepay SCA Term Loan A in inverse order of maturities.

Finally, Section 4 of Schedule A currently requires the sale, assignment, early
termination or other disposition of all three Intermarine Contracts to have been
completed by December 15, 2015 for aggregate Net Cash Proceeds of not less than
$9,000,000, and for the full amount of such proceeds to be paid to the
Collateral Agent by December 31, 2015 in accordance with the schedule provided
in that Section. As originally reflected in Section 4 of Schedule A, the first
Intermarine Contract was disposed of on or about November 6, 2015 for Net Cash
Proceeds of $3,000,000 (which amounts were timely paid to the Collateral Agent).
Borrower and the Company request that Section 4 of Schedule A be modified (a) to
extend the deadline for the sale, assignment, early termination or other
disposition of the second Intermarine Contract from December 15, 2015 to January
25, 2016, (b) to adjust the schedule for payment of the Net Cash Proceeds of the
disposition of the first two Intermarine Contracts to the Collateral Agent with
an outside date for the payment of the balance of such proceeds to be January
25, 2016 (as provided in more detail below), and (c) to convert the requirement
for the sale, assignment, early termination or other disposition of the third
Intermarine Contract from an absolute requirement to a requirement for Waterman
to complete that disposition on a commercially reasonable best efforts basis by
February 20, 2016 for Net Cash Proceeds of at least $3,000,000. If Citizens
consents to this change, Section 4 of Schedule A would be revised to read, in
its entirety, as follows:

4. The sale, assignment, early termination or other disposition by Waterman
Steamship Corporation ("Waterman") of its bareboat charter agreements with

Intermarine, LLC (the "Intermarine Contracts") in accordance with the following
terms: (a) Waterman shall complete the disposition of two of the Intermarine
Contracts by no later than January 25, 2016 for aggregate Net Cash Proceeds of
at least $6,000,000, and Waterman shall use its commercially reasonable best
efforts to complete the disposition of the third Intermarine Contract by
February 20, 2016 for Net Cash Proceeds of at least $3,000,000; (b) 100% of the
aggregate Net Cash Proceeds of the disposition of the first two Intermarine
Contracts shall be paid in three installments, (i) $3,000,000 of such proceeds
shall be paid to the Collateral Agent by November 6, 2015 (which payment was
timely made), (ii) $2,000,000 of such proceeds shall be paid to the Collateral
Agent on the earlier of (A) the sale or other disposition of the vessel GLOVIS
COUNTESS or (B)

 

--------------------------------------------------------------------------------

 

Citizens Asset Finance, Inc. December 22, 2015

Page 3

December 31, 2015, and (iii) the final $1,000,000 of such proceeds shall be paid
by January 25, 2016; and (c) the Net Cash Proceeds, if any, for the disposition
of the third Intermarine Contract shall be paid to the Collateral Agent upon
receipt by Waterman or any other borrower. All such proceeds of the sale of the
Intermarine Contracts paid to the Collateral Agent may be applied to prepay SCA
Term Loan A in inverse order of maturities.

Please confirm your consent to the modification of Sections 2 through 4 of
Schedule A to the Waiver Agreement as set forth above by signing in the
signature block below. Upon your consent, Sections 2 through 4 of Schedule A
shall be deemed to have been amended as provided above. Except as expressly
amended by this letter, all provisions of the Waiver Agreement and Schedule A
thereto remain in full force and effect. The Waiver Agreement, and Schedule A
thereto, as amended by this letter, and all other Loan Documents related
thereto, be and are hereby ratified and affirmed.

 

Sincerely,


LCI SHIPHOLDINGS, INC.


By: /s/ D.B. Drake

Name: D.B. Drake

Title: Vice President – Treasurer

 

INTERNATIONAL SHIPHOLDING CORPORATION


By: /s/ D.B. Drake

Name: D.B. Drake

Title: Vice President – Treasurer

 

ACKNOWLEDGED AND AGREED
THIS 22ND DAY OF DECEMBER, 2015

CITIZENS ASSET FINANCE, INC.
(f/k/a RBS Asset Finance, Inc.)

 

By: /s/ Janet Melancon

Name: Janet Melancon

Title: Vice President



--------------------------------------------------------------------------------